UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6816


DEREK GALLOP, JR.,

                    Petitioner - Appellant,

             v.

HECTOR JOYNER, Warden FCI Estill, SC,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Joseph F. Anderson, Jr., Senior District Judge. (4:16-cv-03865-JFA)


Submitted: November 30, 2017                                Decided: December 22, 2017


Before GREGORY, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek Gallop, Jr., Appellant Pro Se. Barbara Murcier Bowens, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derek Gallop, Jr., appeals the district court’s order granting summary judgment to

the Respondent and dismissing his 28 U.S.C. § 2241 (2012) petition. The district court

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The

magistrate judge recommended that relief be denied and advised Gallop that failure to

timely file specific objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Gallop

has waived appellate review by failing to file specific objections after receiving proper

notice. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the

judgment of the district court. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2